***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                      IN RE NOVEMBER H.*
                           (AC 44120)
                      Moll, Suarez and DiPentima, Js.

                                   Syllabus

The respondent father appealed to this court from the judgment of the trial
    court terminating his parental rights with respect to his minor child, N,
    who had previously been adjudicated neglected. The father has been
    incarcerated for the entirety of N’s life, and N was unaware that he was
    her father until after she was approximately seven years old and in the
    care of the petitioner, the Commissioner of Children and Families. The
    father claimed that the trial court made internally inconsistent state-
    ments regarding his parent-child relationship with N, there was insuffi-
    cient evidence to support the court’s determination that he failed to
    achieve the requisite degree of personal rehabilitation as would encour-
    age the belief that within a reasonable time he could assume a responsi-
    ble position in N’s life as required by the applicable statute (§ 17a-
    112), the court improperly relied on its finding that additional time
    was necessary for him to develop a normal and healthy parent-child
    relationship with N when the petitioner and N’s mother interfered with
    his ability to develop the relationship, and the court improperly com-
    pared him to N’s foster parent in the adjudicatory portion of its deci-
    sion. Held:
1. The respondent father could not prevail on his claim that the trial court’s
    determination that the petitioner failed to sustain her burden to demon-
    strate that there was no parent-child relationship between him and N
    was internally inconsistent with its findings that he did not have a normal
    and healthy or meaningful parent-child relationship with N; although
    there was evidence in the record that N’s feelings toward her father
    were continuing and positive, this did not preclude the court’s conclusion
    that the father and N did not share a normal and healthy or meaningful
    relationship, as the court found that N’s mother had prevented the father
    from maintaining a meaningful relationship with N and that the father’s
    continued incarceration and N’s fear of visiting prison formed a barrier
    to the development of a normal and healthy bond, and the time it would
    take to form such a bond was unclear.
2. The trial correct correctly determined that there was clear and convincing
    evidence in the record that the respondent father failed to sufficiently
    rehabilitate within a reasonable time pursuant to § 17a-112 (j) (3) (B) (i).
    a. The father’s claim that the court’s finding that additional time was
    necessary for him and N to develop a normal and healthy parent-child
    relationship was clearly erroneous was unavailing: although there was
    evidence in the record that demonstrated that N wanted to visit her
    father but was afraid to do so in prison, requested photographs of him,
    wrote a letter to him asking him questions about himself and expressed
    feelings of missing him during supervised telephone calls, as well as
    evidence that the father made consistent efforts for visitation with N,
    sent N letters, birthday cards and photographs, and had multiple super-
    vised telephone conversations with N during which he provided parental
    advice, it was undisputed that the father had been incarcerated for N’s
    entire life, during the majority of which N did not know of his existence,
    N was fearful to visit him in prison, and, at the time of trial, N had not
    communicated with him in almost one year as it was not recommended
    by N’s clinicians; moreover, it was undisputed that N had significant
    psychological and emotional needs created by the trauma N had experi-
    enced and the court did not err in finding that the father would not
    achieve a sufficient rehabilitative status within a reasonable time to
    meet those needs.
    b. The father’s claim that the court’s finding that he would be responsible
    for providing housing and financial support to N within a reasonable
    time was clearly erroneous was unavailing; although the father claimed
    that there was no evidence in the record that N would not remain in
    the residential placement in which N was living at the time of trial
    following his release from incarceration, N’s social worker provided
    testimony that N’s placement team had a goal to stabilize and to release
    N from the placement within two months, which was approximately
    four years earlier than the respondent’s maximum release date from
    incarceration.
3. The respondent father could not prevail on his claim that the conduct of
    the petitioner and N’s mother constituted interference with his ability
    to establish a normal and healthy parent-child relationship with N and,
    thus, the trial court impermissibly terminated his parental rights on the
    ground of its finding that additional time was necessary for him to form
    such a relationship with N; there was undisputed evidence that N’s
    mother, and not the petitioner, prevented the initial development of a
    normal and healthy parent-child relationship between the father and N,
    and thus, because the interference exception is applicable only when
    the petitioner has engaged in conduct that led to the lack of an ongoing
    parent-child relationship, the conduct of N’s mother as a third party
    could not trigger the interference exception to § 17a-112 (j) (3) (D) as
    a matter of fact.
4. The trial court did not make an improper comparison between the respon-
    dent father and N’s foster parent in determining that the father had
    failed to sufficiently rehabilitate; viewed in the context of its decision
    as a whole, the court’s statements regarding the foster parent’s ability
    to meet N’s needs and the stability N had found in the foster home
    served to highlight N’s particular needs and the father’s inability to meet
    those needs within a reasonable time, and the court did not opine that
    the foster parent was or should be the only person who could meet
    N’s needs.
   Argued November 12, 2020—officially released December 31, 2020**

                             Procedural History

   Petition by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights with
respect to their minor child, brought to the Superior
Court in the judicial district of Hartford, Juvenile Mat-
ters, and tried to the court, Hon. Robert G. Gilligan,
judge trial referee; judgment terminating the respon-
dents’ parental rights, from which the respondent father
filed an appeal to this court. Affirmed.
  Benjamin M. Wattenmaker, assigned counsel, with
whom, on the brief, was Amir Shaikh, for the appellant
(respondent father).
  Krystal L. Ramos, assistant attorney general, with
whom, on the brief, were William Tong, attorney gen-
eral, and Stephen G. Vitelli, Jessica Gauvin and Evan
O’Roark, assistant attorneys general, for the appellee
(petitioner).
   Robert Johnson Moore, for the minor child.
                          Opinion

   MOLL, J. The respondent father, Marcus H., appeals
from the judgment of the trial court rendered in favor
of the petitioner, the Commissioner of Children and
Families, terminating his parental rights as to his minor
daughter, November H., on the ground that he failed
to achieve a sufficient degree of personal rehabilitation
pursuant to General Statutes § 17a-112 (j) (3) (B) (i).1
On appeal, the respondent claims that (1) the court
made internally inconsistent statements regarding his
parent-child relationship with November, (2) there was
insufficient evidence supporting the court’s determina-
tion that he failed to sufficiently rehabilitate, (3) as a
matter of law, the court, in terminating his parental
rights, improperly relied on its finding that additional
time was necessary for him and November to develop
a ‘‘normal and healthy’’ parent-child relationship when
the petitioner and November’s mother, Natachia G.,
interfered with his ability to develop such a relationship,
and (4) the court improperly compared him to Novem-
ber’s foster parent in the adjudicatory part of its deci-
sion. We affirm the judgment of the trial court.
   The following facts, as found by the trial court, and
procedural history are relevant to our resolution of
this appeal. The respondent and Natachia G. began a
relationship in 2010. November was born in 2011. The
respondent has been incarcerated for the entirety of
November’s life, and he remains incarcerated with a
maximum release date in March, 2024.2 Although
Natachia G. informed the respondent of November’s
birth, she refused to permit the respondent to have
contact with November and declined to disclose the
respondent’s identity to November. November was
unaware that the respondent was her father until May,
2018, when, in a therapeutic setting, the petitioner and
a clinician informed November of the respondent’s rela-
tionship to her. Prior to that disclosure, November
believed that a man named Patrick G., whom Natachia
G. had married in February, 2016, was her father.
   On June 24, 2017, police officers responded to a call
reporting that Natachia G., while intoxicated, had
stabbed Patrick G. in the presence of November and
two of Natachia G.’s other children. Natachia G. was
arrested and charged with several crimes in connection
with the stabbing. On June 27, 2017, the petitioner
invoked a ninety-six hour hold on November and
removed her from her home. On June 29, 2017, the
petitioner applied for an ex parte order of temporary
custody and filed a neglect petition in the interest of
November. The same day, the trial court, Dannehy,
J., issued an order of temporary custody, which was
subsequently sustained by the court, Burgdorff, J., on
July 7, 2017. On October 10, 2017, November was adjudi-
cated neglected by the court, Dyer, J., and committed
to the care and custody of the petitioner. The court
also ordered specific steps for the respondent to take
to facilitate his reunification with November. On
November 22, 2017, November was placed in the cus-
tody of a foster mother, who is a cousin of Natachia G.
   On March 5, 2019, the petitioner filed a motion to
review and approve a permanency plan of termination
of parental rights and adoption in the interest of Novem-
ber. On April 25, 2019, following a hearing, the court,
Hon. Robert G. Gilligan, judge trial referee, granted
the motion. On June 20, 2019, the petitioner filed a
petition to terminate the parental rights of the respon-
dent with respect to November (petition).3 In support
thereof, the petitioner alleged three grounds for termi-
nation: (1) under § 17a-112 (j) (3) (A), the respondent
had abandoned November; (2) under § 17a-112 (j) (3)
(B) (i), November had been found to be neglected,
abused, or uncared for in a prior proceeding and the
respondent had failed to achieve such a degree of per-
sonal rehabilitation as would encourage the belief that
within a reasonable time, considering the age and needs
of November, he could assume a responsible position
in her life; and (3) under § 17a-112 (j) (3) (D), there
was no ongoing parent-child relationship between the
respondent and November.
  A trial on the petition was conducted on February 4,
2020. The respondent appeared and was represented
by appointed counsel. Numerous witnesses testified,
including the respondent.
   On April 9, 2020, the court issued a memorandum of
decision terminating the parental rights of the respon-
dent. The court determined that the petitioner failed to
demonstrate, by clear and convincing evidence, aban-
donment under § 17a-112 (j) (3) (A) or a lack of an
ongoing parent-child relationship under § 17a-112 (j)
(3) (D), but that the petitioner met her burden of proof
to establish that November had been adjudicated
neglected on October 10, 2017, and that the respondent
had failed to sufficiently rehabilitate under § 17a-112
(j) (3) (B) (i). The court also found that the petitioner
had made reasonable efforts to locate the respondent
and to reunify him with November.
   In determining that the respondent had failed to suffi-
ciently rehabilitate, the court relied on the following
relevant findings concerning November. ‘‘[At the time
of trial] November . . . [was] eight years old. Novem-
ber was removed by [the petitioner] on June 28, 2017,
and was placed in a relative foster home with her sister
. . . on November 22, 2017. . . . At the time of trial,
November was placed at Eagle House where she was
receiving care and services provided by the Village for
Families and Children due to her recent emotional dys-
regulation. November receives weekend passes to her
foster home.
  ‘‘November has witnessed substance abuse, domestic
violence, police involvement, parental incarceration
and adult mental health problems while residing with
[Natachia G.]. Until she was therapeutically told by her
clinician and [the petitioner] in May, 2018 that [the
respondent] is her father, November believed that Pat-
rick G., with whom she lived, was her father. Following
the death of Patrick G. in August, 2017, [the petitioner]
referred November to mental health counseling to
address her behavior issues resulting from her neglect
and trauma from witnessing [Natachia G.] stab Patrick
G. and to process her grief in connection with Patrick
G.’s death.4 . . .
   ‘‘November has been diagnosed with anxiety, [atten-
tion deficit hyperactivity disorder], and [post-traumatic
stress disorder] as a result of the multiple traumas she
has experienced. November suffers from suicidal ide-
ations.
   ‘‘November began therapy with a therapist, Milagros
Montalvo-Stewart, in September, 2017. November met
with Montalvo-Stewart weekly to address her trauma
and coping skills. November left therapy with Montalvo-
Stewart when she began exhibiting unsafe behaviors
including suicidal ideations by running into the street.
November’s behaviors at school and in her foster home
escalated including getting physical with others, refusal
to follow rules, screaming and running out of the school
building. [The petitioner] made a referral to [Intensive
In-Home Child and Adolescent Psychiatric Services
(IICAPS)]5 in January, 2019, to address November’s
behaviors. IICAPS met with November two to three
times per week in the home and at school, which was
followed by November’s entering the Institute of Living
(IOL) intensive outpatient services in April, 2019, where
she was scheduled to attend three day[s] per week.
November’s clinician at the IOL reported that November
had a breakdown on April 26, 2019, started to cry and
said she missed her mother. . . . On April 29, 2019,
November had another breakdown, said she wanted to
kill herself and had to be physically restrained from
running into the street. She was taken from the IOL
to [the Connecticut Children’s Medical Center] on an
emergency basis and later admitted inpatient to the IOL
on May 3, 2019. On May 13, 2019, November’s clinician
reported that she continued to state that she wanted
to kill herself and continued to believe that [Natachia
G.] had killed Patrick G. November’s foster mother testi-
fied that November said she wanted to go to heaven
to ‘get Daddy Patrick.’ Social worker [Nadia] Pelaez
testified that when asked if she could be granted three
wishes, what she would wish for, November said she
only needed one wish, which was to have ‘Daddy Pat-
rick’ back. On May 15, 2019, the IOL recommended that
November be placed at Eagle House at the Village for
Families and Children, where she was receiving ser-
vices at the time of trial. . . .
   ‘‘[At the time of trial] November [was] in second
grade. Educationally, November is described as ‘solid
average student but struggles behaviorally and emotion-
ally.’ ’’ (Citations omitted; footnotes added.)
   The court also made the following relevant findings
regarding the respondent. ‘‘[At the time of trial, the
respondent] . . . [was] thirty-eight years old. [The
respondent] has been involved with [the petitioner]
since 1983 as a result of his having been abandoned as
a child. The parental rights of both [of] his parents were
terminated in 1989 when he was seven years old. As a
teenager, [the respondent] was placed by [the peti-
tioner] seven different times from [March 26, 1996] to
[July 31, 1998], from which placements he disrupted due
to his oppositional behavior. [The respondent] signed
himself out of [the petitioner’s] care in 2000.
   ‘‘[The respondent] denies any mental health issues
but according to the [petitioner’s] social study, a review
[of the petitioner’s] records [reflected] a diagnosis of
[a]ttachment [d]isorder and behavioral disorders. . . .
   ‘‘[The respondent] is a convicted felon with a lengthy
record of arrests dating back to 2002, including arrests
for threatening, sexual assault, criminal mischief, viola-
tion of protective order, failure to appear and violation
of probation. [The respondent] is currently incarcerated
for [manslaughter in the second degree] and evading
responsibility in connection with a motor vehicle inci-
dent.6’’ (Citation omitted; footnote added.)
   Additionally, the court found that the respondent’s
specific steps ‘‘directed him to secure ‘parenting and
[domestic violence]’ services, as available,’’ through the
Department of Correction, and that, while incarcerated,
the respondent had completed domestic violence, anger
management, and parenting programs. The court also
noted that the respondent testified that he had received
a certificate in business administration, enrolled in busi-
ness and computer classes through a community col-
lege, and earned thirty-six hours toward an associate’s
degree. Although observing that the respondent ‘‘is to
be commended for his conduct while incarcerated and
his efforts at self-improvement, which auger well for
his ability to successfully reenter society at some future
point in time,’’ the court stated that ‘‘[i]n assessing reha-
bilitation, the critical issue is not whether the parent
has improved [his] ability to manage [his] own life, but
rather whether [he] has gained the ability to care for
the particular needs of the child at issue.’’ (Internal
quotation marks omitted.) The court found that, not-
withstanding evidence reflecting a possibility that the
respondent could be released from prison in 2020, the
respondent’s maximum release date is in March, 2024,
and, regardless of his final release date, the respondent
acknowledged that he will be required to remain in a
halfway house ‘‘for some period of time before he can
fully reenter society.’’ The court also found that Novem-
ber feared visiting the respondent in prison and that
‘‘November’s fear of prison and reluctance to visit [the
respondent] clearly is a barrier to the formation of [a]
normal and healthy parent-child bond that develops
from regular contact . . . rather than one based on
correspondence.’’ (Citation omitted.)
   The court continued: ‘‘In view of the obstacles that
[the respondent’s] current incarceration present, the
time required for [the respondent] to establish a normal
and healthy parent-child relationship [with November]
is unclear. Once he is released from prison, [the respon-
dent] will need time to find housing and employment
and time to devote to attending appointments with
November and supporting the many services required
to address her many needs. If [the respondent’s] release
date of 2024 remains the same, November will be an
adolescent when he is released with the increased chal-
lenges that accompany adolescence. . . .
   ‘‘The evidence shows that stability has been missing
in November’s life. November has found stability in her
foster home where her foster mother has cared for her
and [her sister] since November 22, 2017, except for
November’s periods of hospitalization. [The] [f]oster
mother visits with November at Eagle House one day
per week. November’s foster mother testified that
November’s unsafe behaviors have continued in the
foster home, including getting physical with [the] foster
mother’s nineteen year old daughter. Social worker
[Amber] Orvis testified that November’s foster mother
redirects November and ‘doesn’t push her.’ [Orvis]
described [the] foster mother as affectionate and
bonded with November . . . . Having found a relative
degree of stability, November now needs permanence.
[The] [f]oster mother has expressed that she wants to
be a long term adoptive resource for November . . . .
November is in need of a safe and permanent home
with a proven competent caretaker because neither
biological parent is capable of providing such a home
for her within a reasonable time.’’ (Citations omitted.)
   In light of the foregoing findings, the court deter-
mined that there was clear and convincing evidence
that the respondent had failed to sufficiently rehabili-
tate under § 17a-112 (j) (3) (B) (1). The court proceeded
to determine that terminating the respondent’s parental
rights was in November’s best interest. Accordingly,
the court rendered judgment terminating the parental
rights of the respondent and appointing the petitioner
as November’s statutory parent. This appeal followed.7
Additional facts and procedural history will be set forth
as necessary.
  Before turning to the respondent’s claims, we set
forth the following relevant legal principles. ‘‘Proceed-
ings to terminate parental rights are governed by § 17a-
112. . . . Under [that provision], a hearing on a petition
to terminate parental rights consists of two phases: the
adjudicatory phase and the dispositional phase. During
the adjudicatory phase, the trial court must determine
whether one or more of the . . . grounds for termina-
tion of parental rights set forth in § 17a-112 [(j) (3)]
exists by clear and convincing evidence. The [peti-
tioner] . . . in petitioning to terminate those rights,
must allege and prove one or more of the statutory
grounds. . . . Subdivision (3) of § 17a-112 (j) carefully
sets out . . . [the] situations that, in the judgment of
the legislature, constitute countervailing interests suffi-
ciently powerful to justify the termination of parental
rights in the absence of consent. . . . Because a
respondent’s fundamental right to parent his or her
child is at stake, [t]he statutory criteria must be strictly
complied with before termination can be accomplished
and adoption proceedings begun.’’ (Internal quotation
marks omitted.) In re Tresin J., 334 Conn. 314, 322–23,
222 A.3d 83 (2019).
   Section 17a-112 (j) provides in relevant part: ‘‘The
Superior Court, upon notice and hearing as provided
in sections 45a-716 and 45a-717, may grant a petition
filed pursuant to this section if it finds by clear and
convincing evidence that (1) the Department of Chil-
dren and Families has made reasonable efforts to locate
the parent and to reunify the child with the parent in
accordance with subsection (a) of section 17a-111b,
unless the court finds in this proceeding that the parent
is unable or unwilling to benefit from reunification
efforts, except that such finding is not required if the
court has determined at a hearing pursuant to section
17a-111b, or determines at trial on the petition, that
such efforts are not required, (2) termination is in the
best interest of the child, and (3) . . . (B) the child (i)
has been found by the Superior Court or the Probate
Court to have been neglected, abused or uncared for
in a prior proceeding, or (ii) is found to be neglected,
abused or uncared for and has been in the custody of
the commissioner for at least fifteen months and the
parent of such child has been provided specific steps
to take to facilitate the return of the child to the parent
pursuant to section 46b-129 and has failed to achieve
such degree of personal rehabilitation as would encour-
age the belief that within a reasonable time, considering
the age and needs of the child, such parent could
assume a responsible position in the life of the child
. . . .’’
                             I
  The respondent first claims that the trial court, in its
memorandum of decision, made internally inconsistent
statements regarding his parent-child relationship with
November, and, thus, reversal of the judgment terminat-
ing his parental rights is warranted. We are not per-
suaded.
  Resolving the respondent’s claim requires us to inter-
pret the court’s judgment. ‘‘The interpretation of a trial
court’s judgment presents a question of law over which
our review is plenary. . . . As a general rule, judgments
are to be construed in the same fashion as other written
instruments. . . . The determinative factor is the inten-
tion of the court as gathered from all parts of the judg-
ment. . . . Effect must be given to that which is clearly
implied as well as to that which is expressed. . . . The
judgment should admit of a consistent construction as
a whole. . . . If there is ambiguity in a court’s memo-
randum of decision, we look to the articulations [if any]
that the court provides. . . . [W]e are mindful that an
opinion must be read as a whole, without particular
portions read in isolation, to discern the parameters of
its holding. . . . Furthermore, [w]e read an ambiguous
trial court record so as to support, rather than contra-
dict, its judgment.’’ (Citation omitted; internal quotation
marks omitted.) In re Xavier H., 201 Conn. App. 81,
95, 240 A.3d 1087, cert. denied, 335 Conn. 981,       A.3d
     (2020), and cert. denied, 335 Conn. 982,         A.3d
     (2020).
   ‘‘Inconsistent statements can warrant reversal of a
trial court’s order. In re Pedro J. C., 154 Conn. App.
517, 531, 105 A.3d 943 (2014) (‘[t]here are instances in
which the trial court’s orders warrant reversal because
they are logically inconsistent rulings’), overruled in
part on other grounds by In re Henrry P. B.-P., 327
Conn. 312, 335 n.17, 173 A.3d 928 (2017).’’ In re Ava
W.,      Conn.      ,    ,     A.3d       (2020); see also
In re Jacob W., 178 Conn. App. 195, 215–19, 172 A.3d
1274 (2017) (concluding that, even if trial court had
applied proper legal test, reversal of judgment was war-
ranted on basis of fundamentally inconsistent findings
by court that grandparents’ unreasonable conduct inter-
fered with father’s parent-child relationship with chil-
dren and that there was no evidence of unreasonable
interference by any person), aff’d, 330 Conn. 744, 200
A.3d 1091 (2019).
   The following additional facts are relevant to our
resolution of this claim. In the adjudicatory part of its
decision, the court first determined that the petitioner
failed to establish two of the three grounds for termina-
tion alleged in the petition, including that the respon-
dent and November lacked an ongoing parent-child rela-
tionship under § 17a-112 (j) (3) (D). In making that
determination, the court stated that ‘‘§ 17a-112 (j) (3)
(D) requires the court to find that there is no parent-
child relationship. . . . [T]here was ample evidence in
[the petitioner’s] own exhibits to prove that, at the time
of the filing of the petition, November’s feelings toward
[the respondent] were continuing and positive. [The
petitioner] has failed to prove, by clear and convincing
evidence, the lack of an ongoing parent-child relation-
ship between [the respondent] and November.’’ (Cita-
tion omitted; emphasis in original.)
   Thereafter, the court determined that the petitioner
sustained her burden to prove that the respondent had
failed to sufficiently rehabilitate under § 17a-112 (j) (3)
(B) (i). In support of that determination, the court
found, inter alia, that the respondent’s incarceration
presented obstacles such that ‘‘the time required for
[the respondent] to establish a normal and healthy par-
ent-child relationship [with November] is unclear.’’ The
court further found that ‘‘November’s fear of prison and
reluctance to visit [the respondent] clearly is a barrier
to the formation of [a] normal and healthy parent-child
bond that develops from regular contact . . . rather
than one based on correspondence.’’ (Citation omitted.)
Additionally, in the dispositional part of its decision,
the court found that ‘‘[t]here was substantial evidence
that [the respondent] was prevented by [Natachia G.]
from maintaining a meaningful relationship with
November . . . .’’
   The respondent contends that the court’s determina-
tion that the petitioner failed to prove a lack of an
ongoing parent-child relationship under § 17a-112 (j)
(3) (D) is internally inconsistent with the court’s subse-
quent findings that he did not have a ‘‘normal and
healthy’’ or ‘‘meaningful’’ parent-child relationship with
November. We disagree.
    In seeking to terminate parental rights under § 17a-
112 (j) (3) (D), the petitioner must demonstrate by clear
and convincing evidence that ‘‘there is no ongoing par-
ent-child relationship, which means the relationship
that ordinarily develops as a result of a parent having
met on a day-to-day basis the physical, emotional, moral
and educational needs of the child and to allow further
time for the establishment or reestablishment of such
parent-child relationship would be detrimental to the
best interest of the child . . . .’’ General Statutes § 17a-
112 (j) (3) (D). Our Supreme Court has explained that
‘‘[i]n its interpretation of the language of [the lack of
an ongoing parent-child relationship ground], th[e]
court has been careful to avoid placing insurmountable
burden[s] on noncustodial parents. . . . Because of
that concern, we have explicitly rejected a literal inter-
pretation of the statute, which defines the relationship
as one that ordinarily develops as a result of a parent
having met on a continuing, day-to-day basis the physi-
cal, emotional, moral and educational needs of the
child. . . . [D]ay-to-day absence alone, we clarified, is
insufficient to support a finding of no ongoing parent-
child relationship. . . . We also have rejected the
notion that termination may be predicated on the lack
of a meaningful relationship, explaining that the statute
requires that there be no relationship.’’ (Emphasis in
original; internal quotation marks omitted.) In re Tresin
J., supra, 334 Conn. 326.
  In the present case, the court found that November
exhibited continuing and positive feelings for the
respondent, and, therefore, the court determined that
the petitioner failed to sustain her burden to demon-
strate that there was no parent-child relationship
between the respondent and November. The petition-
er’s failure to establish that no parent-child relationship
existed between the respondent and November does
not inevitably lead to the conclusion that the respondent
and November shared a ‘‘normal and healthy’’ or ‘‘mean-
ingful’’ parent-child relationship. Accordingly, we reject
the respondent’s claim that the court’s decision was
internally inconsistent.
                             II
   The respondent next claims that there was insuffi-
cient evidence in the record to support the trial court’s
determination that he had failed to sufficiently rehabili-
tate under § 17a-112 (j) (3) (B) (i). We disagree.
   We begin by setting forth the following legal princi-
ples and standard of review applicable to the respon-
dent’s claim. ‘‘Pursuant to § 17a-112, [t]he trial court is
required . . . to analyze the [parent’s] rehabilitative
status as it relates to the needs of the particular child,
and further . . . such rehabilitation must be foresee-
able within a reasonable time. . . . Rehabilitate means
to restore [a parent] to a useful and constructive place
in society through social rehabilitation. . . . The stat-
ute does not require [a parent] to prove precisely when
[he or she] will be able to assume a responsible position
in [his or her] child’s life. Nor does it require [him or
her] to prove that [he or she] will be able to assume full
responsibility for [his or her] child, unaided by available
support systems. It requires the court to find, by clear
and convincing evidence, that the level of rehabilitation
[he or she] has achieved, if any, falls short of that which
would reasonably encourage a belief that at some future
date [he or she] can assume a responsible position in
[his or her] child’s life. . . . In addition, [i]n determin-
ing whether a parent has achieved sufficient personal
rehabilitation, a court may consider whether the parent
has corrected the factors that led to the initial commit-
ment, regardless of whether those factors were
included in specific expectations ordered by the court
or imposed by the [Department of Children and Fami-
lies]. . . .
  ‘‘When a child is taken into the [petitioner’s] custody,
a trial court must issue specific steps to a parent as
to what should be done to facilitate reunification and
prevent termination of parental rights. . . . Specific
steps provide notice and guidance to a parent as to what
should be done to facilitate reunification and prevent
termination of [parental] rights. Their completion or
noncompletion, however, does not guarantee any out-
come. A parent may complete all of the specific steps
and still be found to have failed to rehabilitate. . . .
Conversely, a parent could fall somewhat short in com-
pleting the ordered steps, but still be found to have
achieved sufficient progress so as to preclude a termina-
tion of his or her rights based on a failure to rehabilitate.
. . . [I]n assessing rehabilitation, the critical issue is
not whether the parent has improved [his or her] ability
to manage [his or her] own life, but rather whether [he
or she] has gained the ability to care for the particular
needs of the child at issue.’’ (Internal quotation marks
omitted.) In re Omar I., 197 Conn. App. 499, 578–79,
231 A.3d 1196, cert. denied, 335 Conn. 924, 233 A.3d
1091 (2020).
   As our Supreme Court has clarified, ‘‘[w]e have histor-
ically reviewed for clear error both the trial court’s
subordinate factual findings and its determination that a
parent has failed to rehabilitate. . . . While we remain
convinced that clear error review is appropriate for
the trial court’s subordinate factual findings, we now
recognize that the trial court’s ultimate conclusion of
whether a parent has failed to rehabilitate involves a
different exercise by the trial court. A conclusion of
failure to rehabilitate is drawn from both the trial court’s
factual findings and from its weighing of the facts in
assessing whether those findings satisfy the failure to
rehabilitate ground set forth in § 17a-112 (j) (3) (B).
Accordingly, we now believe that the appropriate stan-
dard of review is one of evidentiary sufficiency, that is,
whether the trial court could have reasonably con-
cluded, upon the facts established and the reasonable
inferences drawn therefrom, that the cumulative effect
of the evidence was sufficient to justify its [ultimate
conclusion]. . . . When applying this standard, we
construe the evidence in a manner most favorable to
sustaining the judgment of the trial court.’’ (Citation
omitted; emphasis in original; footnote omitted; internal
quotation marks omitted.) In re Shane M., 318 Conn.
569, 587–88, 122 A.3d 1247 (2015).
   ‘‘A [subordinate factual] finding is clearly erroneous
when either there is no evidence in the record to support
it, or the reviewing court is left with the definite and
firm conviction that a mistake has been made. . . .
[G]reat weight is given to the judgment of the trial court
because of [the trial court’s] opportunity to observe the
parties and the evidence. . . . [An appellate court
does] not examine the record to determine whether the
trier of fact could have reached a conclusion other
than the one reached. . . . [Rather] every reasonable
presumption is made in favor of the trial court’s ruling.’’
(Internal quotation marks omitted.) In re Omar I.,
supra, 197 Conn. App. 579–80.
  The respondent contends that the court improperly
determined that there was clear and convincing evi-
dence demonstrating that he had failed to sufficiently
rehabilitate. More specifically, the respondent asserts
that the following subordinate findings made by the
court were clearly erroneous: (1) additional time was
necessary for the respondent to develop a ‘‘normal and
healthy’’ parent-child relationship with November; and
(2) the respondent would be responsible for providing
financial support and housing to November upon his
release from prison. We disagree with the respon-
dent’s claim.
                              A
   The respondent first asserts that the court committed
clear error in finding that additional time was necessary
for him to develop a ‘‘normal and healthy’’ parent-child
relationship with November, contending that the evi-
dence in the record demonstrated that he had such a
relationship with November.8 In support of his claim,
the respondent relies on the court’s finding—in
determining that the petitioner failed to demonstrate
under § 17a-112 (j) (3) (D) that the respondent and
November had no ongoing parent-child relationship—
that November had ‘‘continuing and positive feelings’’
for him on the basis of evidence reflecting that (1)
November wanted to visit him, but she was frightened
of doing so in prison, (2) November requested photo-
graphs of him, (3) November wrote a letter to him
asking him questions about himself, and (4) he and
November had supervised telephone calls during which
November expressed that she missed him. In addition,
the respondent contends that he had positive feelings
for November, citing evidence in the record reflecting
that (1) he made consistent efforts to visit November,
including filing a motion seeking monthly visitation,
which was denied in January, 2019, and (2) he sent
letters, birthday cards, and photographs of himself to
November and had multiple supervised telephone calls
with November. The respondent also asserts that his
incarceration does not inhibit him from maintaining
a ‘‘normal and healthy’’ parent-child relationship with
November, relying on evidence in the record demon-
strating that he previously provided parental advice to
November during a supervised telephone call in
April, 2019.9
   In addressing the respondent’s claim, we are mindful
of the following legal principles. ‘‘[A]s to noncustodial
parents, [t]he evidence regarding the nature of the [par-
ent’s] relationship with [his or her] child at the time of
the termination hearing must be reviewed in the light
of the circumstances under which visitation had been
permitted.’’ (Internal quotation marks omitted.) In re
Jacob W., 330 Conn. 744, 758, 200 A.3d 1091 (2019).
Additionally, it is well established that ‘‘the fact of incar-
ceration, in and of itself, cannot be the basis for a
termination of parental rights. . . . At the same time,
a court properly may take into consideration the inevita-
ble effects of incarceration on an individual’s ability
to assume his or her role as a parent. . . . Extended
incarceration severely hinders the [Department of Chil-
dren and Families’] ability to offer services and the
parent’s ability to make and demonstrate the changes
that would enable reunification of the family. . . . This
is particularly the case when a parent has been incarcer-
ated for much or all of his or her child’s life and, as a
result, the normal parent-child bond that develops from
regular contact instead is weak or absent.’’ (Citations
omitted; internal quotation marks omitted.) Id., 756–57.
We also emphasize that, in determining whether a par-
ent has sufficiently rehabilitated under § 17a-112 (j) (3)
(B) (i), the age and needs of the child are the critical
considerations. See General Statutes § 17a-112 (j) (3)
(B) (i); In re Omar I., supra, 197 Conn. App. 579 (‘‘[i]n
assessing rehabilitation, the critical issue is not whether
the parent has improved [his or her] ability to manage
[his or her] own life, but rather whether [he or she] has
gained the ability to care for the particular needs of the
child at issue’’ (internal quotation marks omitted)).
   Although the findings of the court and the evidence
cited by the respondent tend to show that a parent-
child relationship existed between the respondent and
November, there was ample evidence supporting the
court’s finding that they did not share a ‘‘normal and
healthy’’ parent-child relationship and that additional
time would be required after the respondent’s release
from prison to establish one. It is undisputed that the
respondent has been incarcerated for the entirety of
November’s life, that November did not discover that
the respondent was her father until May, 2018, and that
November was too fearful to visit the respondent in
prison. In addition, the record contained the following
uncontroverted evidence. According to the collective
testimonies of Nadia Pelaez and Amber Orvis, who were
assigned to November’s case as social workers, and
Emily Sybert, November’s clinician at Eagle House, at
the time of trial, November had not communicated with
the respondent since April, 2019, as ongoing communi-
cation between them was not recommended by Novem-
ber’s clinicians. Sybert also testified that since Novem-
ber’s entry into Eagle House in July, 2019, November
had not spoken about the respondent, but she had
expressed that she missed Patrick G., whom she
referred to as ‘‘Daddy Patrick.’’
   Furthermore, it is undisputed that November, who
was eight years old at the time of trial, has ‘‘many
psychological and emotional needs created by the
trauma she has experienced,’’ which manifested in
physically aggressive and unsafe behaviors, as well as
repeated suicidal ideations. Although the respondent
may have dispensed general guidance and advice to
November over the telephone, in light of November’s
significant mental health needs, the court did not err
in finding that the respondent would not achieve a suffi-
cient rehabilitative status within a reasonable time to
meet those needs.
 In sum, we conclude that the evidence in the record
was sufficient to support the court’s finding that the
respondent and November did not share a ‘‘normal and
healthy’’ parent-child relationship. Thus, we reject the
respondent’s claim that the court’s finding that addi-
tional time was necessary for the respondent and
November to develop such a relationship was clearly
erroneous.
                            B
   The respondent also contends that the court’s finding
that he ‘‘will need to find housing and gainful employ-
ment to be able to support November’’ after his release
from prison was clearly erroneous. Specifically, the
respondent asserts that there was no evidence in the
record establishing that November would no longer be
residing at Eagle House at the time of his release from
prison, and, therefore, the court improperly speculated
that he would need to provide November with housing
and financial support following the end of his incarcera-
tion.10 We disagree.
   The following additional facts are relevant to our
resolution of this claim. During trial, Sybert testified
that, in July, 2019, November began residing and
attending school at Eagle House, which Sybert
described as ‘‘a partial residential placement’’ that is a
‘‘step down from a hospital setting,’’ although Novem-
ber has been permitted overnight visits with her foster
mother. Sybert also testified that ‘‘Eagle House’s goal
is stabilization. So we’re trying to get it so November
is no longer going to the hospital with the end goal that
she will go and discharge to [her foster mother].’’ Sybert
further testified that she was ‘‘hoping’’ that November
would be released from Eagle House and into her foster
mother’s care within ‘‘two months max’’ following trial.
  Sybert’s uncontroverted testimony that the goal of
November’s residency at Eagle House was to stabilize
November and to prepare her to be discharged to her
foster mother’s care, which Sybert expected would
occur within two months following trial, coupled with
the undisputed evidence that the respondent’s maxi-
mum release date from prison is March, 2024, consti-
tutes sufficient evidence supporting the court’s finding
that the respondent would be responsible for providing
housing and financial support to November within a
reasonable time. Thus, we reject the respondent’s claim
that the court’s finding was clearly erroneous.
                           III
  The respondent next claims that the petitioner and
Natachia G. hindered his ability to establish a ‘‘normal
and healthy’’ parent-child relationship with November,
and, therefore, as a matter of law, the trial court could
not terminate his parental rights under § 17a-112 (j) (3)
(B) (i) on the basis of its finding that additional time
was necessary for the respondent and November to
form such a relationship. For the reasons that follow,
this claim is unavailing.
   In asserting this claim, the respondent urges this
court to import, as a matter of law, the interference
exception applicable when the proffered basis for termi-
nation of parental rights is no ongoing parent-child rela-
tionship. We begin our analysis, therefore, with a review
of the legal test and exceptions applicable in that con-
text. Our Supreme Court recently clarified ‘‘the proper
legal test to apply when a petitioner seeks to terminate
a parent’s rights on the basis of no ongoing parent-child
relationship . . . . [T]he inquiry is a two step process.
In the first step, a petitioner must prove the lack of an
ongoing parent-child relationship by clear and convinc-
ing evidence. In other words, the petitioner must prove
by clear and convincing evidence that the child has no
present memories or feelings for the natural parent that
are positive in nature. If the petitioner is unable to prove
a lack of an ongoing parent-child relationship by clear
and convincing evidence, the petition [for termination
of parental rights] must be denied, and there is no need
to proceed to the second step of the inquiry. If, and
only if, the petitioner has proven a lack of an ongoing
parent-child relationship does the inquiry proceed to
the second step, whereby the petitioner must prove by
clear and convincing evidence that to allow further
time for the establishment or reestablishment of the
relationship would be contrary to the best interests
of the child. Only then may the court proceed to the
disposition phase.
   ‘‘There are two exceptions to the general rule that
the existence of an ongoing parent-child relationship
is determined by looking to the present feelings and
memories of the child toward the respondent parent.
The first exception . . . applies when the child is an
infant, and that exception changes the focus of the first
step of the inquiry. . . . [W]hen a child is virtually a
newborn infant whose present feelings can hardly be
discerned with any reasonable degree of confidence, it
makes no sense to inquire as to the infant’s feelings,
and the proper inquiry focuses on whether the parent
has positive feelings toward the child. . . . Under
those circumstances, it is appropriate to consider the
conduct of a respondent parent.
   ‘‘The second exception . . . applies when the peti-
tioner has engaged in conduct that inevitably has led
to the lack of an ongoing parent-child relationship
between the respondent parent and the child. This
exception precludes the petitioner from relying on the
lack of an ongoing parent-child relationship as a basis
for termination. Under these circumstances, even if nei-
ther the respondent parent nor the child has present
positive feelings for the other, and, even if the child
lacks any present memories of the respondent parent,
the petitioner is precluded from relying on [the lack
of an ongoing parent-child relationship] as a basis for
termination. . . . The interference inquiry properly
focuses not on the petitioner’s intent in engaging in
the conduct at issue, but on the consequences of that
conduct. In other words, the question is whether the
petitioner engaged in conduct that inevitably led to a
noncustodial parent’s lack of an ongoing parent-child
relationship. If the answer to that question is yes, the
petitioner will be precluded from relying on the ground
of no ongoing parent-child relationship as a basis for
termination regardless of the petitioner’s intent—or
not—to interfere.’’ (Citation omitted; emphasis omitted;
footnote omitted; internal quotation marks omitted.) In
re Tresin J., supra, 334 Conn. 326–28. It is this second
exception that the respondent seeks to have this court
adopt in the context of the failure to rehabilitate
ground.11
   The following additional background, which relates
to the court’s analysis of the no ongoing parent-child
relationship ground, as well as the failure to rehabilitate
ground, is relevant to our disposition of this claim. In
addressing the petitioner’s allegation that no ongoing
parent-child relationship existed between the respon-
dent and November under § 17a-112 (j) (3) (D), the
court first set forth the applicable legal standard and
acknowledged the interference exception, observing
that the petitioner cannot rely on § 17a-112 (j) (3) (D)
as a ground for termination ‘‘when the petitioner has
engaged in conduct that inevitably led to the lack of
an ongoing parent-child relationship between the
respondent parent and the child.’’ (Internal quotation
marks omitted.) The court then rejected the applicabil-
ity of the interference exception because it found that
Natachia G., not the petitioner, had thwarted the
respondent’s efforts to visit and contact November. The
court proceeded to consider, and reject, the merits of
the petitioner’s allegation that there was no ongoing
parent-child relationship between the respondent and
November. Subsequently, the court determined that the
respondent had failed to sufficiently rehabilitate under
§ 17a-112 (j) (3) (B) (i), inter alia, on the basis of its
finding that additional time was needed for the respon-
dent and November to develop a ‘‘normal and healthy’’
parent-child relationship. The court did not discuss the
interference exception in determining that the respon-
dent had not sufficiently rehabilitated.
   The respondent asserts that (1) the interference
exception to § 17a-112 (j) (3) (D) (i.e., no ongoing par-
ent-child relationship) should apply to the § 17a-112 (j)
(3) (B) (i) (failure to rehabilitate) ground for termina-
tion alleged by the petitioner in the present case, and
(2) as a matter of law, the interference exception pre-
cluded the court from predicating the termination of
his parental rights on its finding that he did not have
a ‘‘normal and healthy’’ parent-child relationship with
November when the petitioner and Natachia G. inter-
fered with his efforts to develop such a relationship.
Even assuming arguendo that the interference excep-
tion were available as a matter of law to § 17a-112 (j)
(3) (B) (i),12 we conclude that the exception is otherwise
inapplicable under the facts of this case.
  The applicability of the interference exception under
the facts of this case presents a question of law over
which we exercise plenary review. See Gershon v. Back,
201 Conn. App. 225, 244,         A.3d     (2020) (‘‘[t]he
plenary standard of review applies to questions of law’’).
   Recently, in In re Tresin J., our Supreme Court
expounded on the parameters of the interference excep-
tion. Of import, the court stated that ‘‘[o]ur case law
makes clear that the interference exception is akin to
the equitable doctrine of ‘clean hands’ and is triggered
only by the conduct of the petitioner rather than that
of a third party or some other external factor that
occasioned the separation. . . . Compare In re Jacob
W., supra, 330 Conn. 766–67 (interference exception
was inapplicable to grandparent petitioners who ‘played
no role in setting the protective order’ that effectively
precluded respondent father from contacting children
during his incarceration), and In re Alexander C., [67
Conn. App. 417, 424–25, 787 A.2d 608 (2001)] (interfer-
ence exception was inapplicable because, although
child was placed in foster care within days of birth,
‘the respondent, rather than the [petitioner], created
the circumstances that caused and perpetuated the lack
of an ongoing relationship’ by committing physical and
sexual abuse of minor child’s sibling that resulted in
his incarceration and entry of protective order) [aff’d,
262 Conn. 308, 813 A.2d 87 (2003)], with In re Valerie
D., [223 Conn. 492, 531–34, 613 A.2d 748 (1992)]
([Department of Children and Families] was precluded
from relying on lack of ongoing parent-child relation-
ship ground when it took temporary custody of child
within days of her birth because of mother’s continued
cocaine use, with only few months having elapsed
between department taking custody and termination
hearing, because ‘once the child had been placed in
foster care . . . a finding of a lack of an ongoing par-
ent-child relationship three and one-half months later
was inevitable . . . because absent extraordinary and
heroic efforts by the respondent, the petitioner was
destined to have established the absence of such a
relationship’), and In re Carla C., [167 Conn. App. 248,
253–56, 262, 143 A.3d 677 (2016)] (interference excep-
tion was applicable when petitioner mother, who was
custodial parent, obtained order from prison in which
respondent father was incarcerated barring him from
all oral or written communication with her and child,
discarded cards and letters that he sent to child, and
filed motion to suspend child’s visitation with father
on ground that it was ‘unworkable’).’’ (Emphasis added;
footnote omitted.) In re Tresin J., supra, 334 Conn.
332–33.
  Additionally, our Supreme Court rejected a respon-
dent parent’s claim that the Department of Children
and Families’ purported interference with his attempts
to reestablish contact with his child invoked the inter-
ference exception, stating that ‘‘the interference excep-
tion . . . applies when the actions of the petitioner
rendered inevitable the initial lack of a relationship,
which in [that] case had occurred several years before
the [Department of Children and Families] became
involved with the respondent and his family. See In re
Jacob W., supra, 330 Conn. 766–67; In re Valerie D.,
supra, 223 Conn. 533–34. Put differently, it was not the
[Department of Children and Families’] opposition to
visitation on the recommendation of [the child’s] clini-
cians, who deemed it potentially disruptive to the prog-
ress that he was making with his foster mother, [that]
resulted in the separation that led to the lack of a parent-
child relationship.’’ (Emphasis in original.) In re Tresin
J., supra, 334 Conn. 332 n.12.
   Guided by the rationale of In re Tresin J., we con-
clude that the respondent’s reliance on the interference
exception is misplaced. Although the court found that
Natachia G. had interfered with the respondent’s
attempts to visit and contact November, Natachia G. is
not the petitioner in the present action, and, thus, her
conduct as a third party could not trigger the interfer-
ence exception as a matter of fact. See id., 332–33. As
to the petitioner, the lack of a ‘‘normal and healthy’’
parent-child relationship between the respondent and
November began long before June, 2017, when the peti-
tioner became involved in this matter. As the court
found, Natachia G. prevented the respondent from hav-
ing contact with November and hid the respondent’s
identity from November. It was not until May, 2018,
following the petitioner’s involvement in the case, that
November learned that the respondent was her father.
In his principal appellate brief, the respondent acknowl-
edges Natachia G.’s role in preventing the initial devel-
opment of any relationship between him and November,
stating that ‘‘as a result of [Natachia G.’s] actions, [he]
was unable to have any contact with November for
approximately seven years, from 2011 until 2018,’’ and
that ‘‘[Natachia G.] . . . entirely prevented [him] from
having any relationship with November for many years,
despite his repeated efforts to develop such a relation-
ship.’’ In other words, the petitioner did not cause the
lack of a ‘‘normal and healthy’’ parent-child relationship
between the respondent and November.13 Accordingly,
the petitioner’s conduct does not constitute ‘‘interfer-
ence’’ for purposes of the interference exception. See
In re Tresin J., supra, 332 n.12.
  In sum, the respondent’s claim predicated on the
interference exception fails.14
                            IV
  The respondent’s final claim is that the trial court
improperly compared him with November’s foster
mother in the adjudicatory part of its decision terminat-
ing his parental rights. We disagree.
  We begin by setting forth the applicable standard of
review and legal principles. To resolve the respondent’s
claim, we must construe the court’s judgment. As set
forth in part I of this opinion, this presents a question
of law over which we exercise plenary review. See In
re Xavier H., supra, 201 Conn. App. 95.
   ‘‘[A] judicial termination of parental rights may not
be premised on a determination that it would be in the
child’s best interests to terminate the parent’s rights in
order to substitute another, more suitable set of adop-
tive parents. Our statutes and [case law] make it crystal
clear that the determination of the child’s best interests
comes into play only after statutory grounds for termi-
nation of parental rights have been established by clear
and convincing evidence. . . . [A] parent cannot be
displaced because someone else could do a better job
raising the child. . . . The court, however, is statutorily
required to determine whether the parent has achieved
such degree of personal rehabilitation as would encour-
age the belief that within a reasonable time, considering
the age and needs of the child, such parent could
assume a responsible position in the life of the child
. . . .’’ (Emphasis omitted; footnote omitted; internal
quotation marks omitted.) In re Corey C., 198 Conn.
App. 41, 80–81, 232 A.3d 1237, cert. denied, 335 Conn.
930, 236 A.3d 217 (2020).
   In addressing the respondent’s claim, both parties
cite In re James O., 322 Conn. 636, 142 A.3d 1147 (2016),
in their respective briefs. As this court recently summa-
rized, ‘‘[i]n In re James O., in concluding that the
respondent mother had failed to rehabilitate, [our
Supreme] [C]ourt held that the trial court did not
improperly compare the respondent parents with the
foster parent of the children at issue. Id., 652–57. The
trial court noted that the foster parent provided the
children with ‘an environment that is calm and under-
standing of the children’s needs.’ . . . Id., 653. Further,
the court stated that, ‘[a]s both [children’s] therapists
have made clear, the children have needed a caregiver
who is calm, patient, able to set appropriate limits,
willing to participate intensively in the children’s ther-
apy, and able to help the children with coping skills to
manage their anxiety.’ . . . Id. The court went on to
state that the foster mother provided the children with
such an environment and that she embodied the requi-
site characteristics of a parent who could meet the
child’s needs. ‘In contrast,’ the court continued, ‘[the
respondent mother] is volatile and prone to violence,
unable to set appropriate limits, unwilling to talk with
the children’s therapists and, therefore, unable to help
them use coping skills to manage their anxiety and
ultimately, unwilling to believe the children’s state-
ments regarding the trauma.’ . . . Id., 653–54. In
reviewing this language, the Supreme Court determined
that the trial court’s comparison to the foster mother
was not improper because it was made ‘in light of what
the children’s therapists have testified are the specific
needs of the children. . . . The court is basing the level
of care needed not on what [the foster mother] is provid-
ing to the children, but on what the children’s therapists
have testified the children need from a caregiver.’ . . .
Id., 655. Further, ‘[i]mportantly, the court never opined
that [the foster mother] could meet the children’s needs
or that [the foster mother] ought to be the person to
meet their needs.’ . . . Id. Therefore, our Supreme
Court held that the trial court did not improperly com-
pare the respondent mother with the foster mother. Id.,
657.’’ In re Corey C., supra, 198 Conn. App. 81–82.
   In the present case, the respondent takes issue with
the following statements, which the court made in con-
sidering whether he had failed to sufficiently rehabili-
tate: ‘‘The evidence shows that stability has been miss-
ing in November’s life. November has found stability
in her foster home where her foster mother has cared
for her and [her sister] since November 22, 2017, except
for November’s periods of hospitalization. [The] [f]oster
mother visits with November at Eagle House one day
per week. . . . Social worker [Amber] Orvis testified
that November’s foster mother redirects November and
‘doesn’t push her.’ [Orvis] described [the] foster mother
as affectionate and bonded with November . . . . Hav-
ing found a relative degree of stability, November now
needs permanence. [The] [f]oster mother has expressed
that she wants to be a long term adoptive resource for
November . . . .’’ The court also found that ‘‘Novem-
ber is in need of a safe and permanent home with a
proven competent caretaker because neither biological
parent is capable of providing such a home for her
within a reasonable time.’’
   We conclude that the court did not improperly com-
pare November’s foster mother with the respondent in
determining that the respondent had failed to suffi-
ciently rehabilitate. Immediately before making the
challenged statements, the court observed that ‘‘[o]ur
Supreme Court has repeatedly recognized that stability
and permanence are necessary for a young child’s
healthy development. In re Egypt E., 327 Conn. 506,
531, [175 A.3d 21, cert. denied sub nom. Morsy E. v.
Commissioner, Dept. of Children & Families,           U.S.
    , 139 S. Ct. 88, 202 L. Ed. 2d 27] (2018).’’ (Internal
quotation marks omitted.) Additionally, prior to making
the challenged statements, the court reiterated that the
respondent’s rehabilitative status had to be viewed in
relation to the age and needs of November and refer-
enced ‘‘November’s many psychological and emotional
needs created by the trauma she has experienced
. . . .’’ Viewed in context of the memorandum of deci-
sion as a whole, we construe the challenged statements
as highlighting November’s need for stability and per-
manence and the respondent’s inability to provide the
same to her within a reasonable time. Moreover, the
court did not opine that only November’s foster mother
could meet November’s needs or that the foster mother
ought to be the person to meet those needs. Instead,
the court expressly found that ‘‘November is in need
of a safe and permanent home with a proven competent
caretaker because neither biological parent is capable
of providing such a home for her within a reasonable
time.’’ (Emphasis added.) Accordingly, we conclude
that the court did not make an improper comparison
between the respondent and November’s foster mother
in the adjudicatory part of its decision.
   The judgment is affirmed.
   In this opinion the other judges concurred.
    * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
    ** December 31, 2020, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
    1
      The trial court also rendered judgments terminating the parental rights
of November’s mother, Natachia G., as to November and another minor
child of whom Marcus H. is not the biological father. Natachia G. has not
appealed from the judgments terminating her parental rights as to either
child, and, therefore, we refer in this opinion to Marcus H. as the respondent.
    2
      On February 14, 2011, the respondent was arrested and charged with
manslaughter in the second degree in violation of General Statutes § 53a-
56, evasion of responsibility in the operation of a motor vehicle in violation
of General Statutes § 14-224 (a), and failure to register as a sex offender in
violation of General Statutes § 54-251. On October 6, 2011, the respondent
was convicted of all three counts.
    3
      In the petition, the petitioner also sought to terminate the parental rights
of Natachia G. as to November. Additionally, in a separate petition, the
petitioner sought to terminate Natachia G.’s parental rights as to another
child of whom the respondent is not the biological father. The judgments
terminating the parental rights of Natachia G. as to November and the other
child are not at issue in this appeal. See footnote 1 of this opinion.
    4
      Patrick G.’s death was unrelated to the incident on June 24, 2017, when
Natachia G. stabbed him.
    5
      ‘‘Intensive In-Home Child and Adolescent Psychiatric Services, known
also as IICAPS, provides home-based treatment to children, youth and fami-
lies in their homes and communities.’’ (Internal quotation marks omitted.)
In re Yolanda V., 195 Conn. App. 334, 339 n.7, 224 A.3d 182 (2020).
    6
      The record reflects that the respondent’s current incarceration also stems
from a conviction for failure to register as a sex offender in violation of
General Statutes § 54-251.
    7
      The attorney for November has adopted the petitioner’s appellate brief.
    8
      The respondent also argues that the court’s finding was clearly erroneous
in light of the court’s purported inconsistent determination that the petitioner
had failed to prove a lack of an ongoing parent-child relationship under
§ 17a-112 (j) (3) (D). As discussed in part I of this opinion, this argument
is unavailing.
    9
      As the court summarized, during the supervised telephone call at issue,
‘‘[the respondent] told November that she needed to behave and listen to
the adults at [her] school. [The respondent] asked November what she
wanted to be when she grows up and she said she wanted to be a teacher.
[The respondent] told November she needed to know how to calm herself
down if she wanted to be a teacher so she could help students if they are
having difficulty.’’ (Internal quotation marks omitted.)
    10
       In his principal appellate brief, the respondent limits his claim to the
contention that the court committed clear error in finding that he would
be required to provide housing and financial support to November following
his term of incarceration when, he argues, there was no evidence in the
record reflecting that November would no longer be residing at Eagle House
at that time. His principal appellate brief contains only a cursory assertion
that, assuming that he would be required to provide housing and financial
support to November after his release from prison, the court also erred in
finding that he would need time to secure housing and employment. In his
reply brief, the respondent further propounds this claim, arguing that his
future prospects for employment are contingent on a number of variable
economic factors and that the evidence reflects that he made efforts to
advance his education while incarcerated, which leads to a reasonable infer-
ence that he will be well positioned to obtain housing and employment once
he leaves prison. We decline to address this claim, however, because ‘‘we
consider an argument inadequately briefed when it is delineated only in the
reply brief.’’ Hurley v. Heart Physicians, P.C., 298 Conn. 371, 378 n.6, 3
A.3d 892 (2010).
   11
      In the cases cited by the respondent in his appellate briefs, our appellate
courts discussed the interference exception in the context of the no ongoing
parent-child relationship ground for termination of parental rights. See In
re Jacob W., supra, 330 Conn. 762–64; In re Valerie D., 223 Conn. 492, 526–35,
613 A.2d 748 (1992); In re Carla C., 167 Conn. App. 248, 272–80, 143 A.3d
677 (2016).
   12
      In his reply brief, the respondent clarifies that he is not ‘‘contend[ing]
that the interference exception applies to all cases where the petitioner
claims that a parent has failed to rehabilitate pursuant to . . . § 17a-112
(j). Rather, [he is] contend[ing] that the interference exception applies only
in cases where the trial court finds that the [parent] has failed to rehabilitate
because he has failed to maintain a ‘normal and healthy parent-child relation-
ship.’ ’’ (Emphasis omitted.) We decline to discuss whether the interference
exception is applicable, in some or all circumstances, to § 17a-112 (j) (3)
(B) (i) because, as we subsequently conclude in this opinion, the interference
exception is otherwise inapplicable under the facts of this case.
   13
      In its memorandum of decision, the court expressly found that Natachia
G., not the petitioner, interfered with the respondent’s attempts to visit and
to contact November. The respondent claims that the court’s finding that the
petitioner’s conduct did not constitute interference was clearly erroneous.
Because we conclude that the petitioner’s conduct cannot trigger the inter-
ference exception under the facts of this case, we need not address the
respondent’s claim further.
   14
      Although we conclude that even if the interference exception were
adopted for purposes of the failure to rehabilitate ground, the exception
would not be satisfied as a matter of fact in this case, we note that § 17a-
112 (k) requires a trial court, in determining whether termination of parental
rights is in the child’s best interest, to consider, among other factors, ‘‘the
extent to which a parent has been prevented from maintaining a meaningful
relationship with the child by the unreasonable act or conduct of the other
parent of the child, or the unreasonable act of any other person or by the
economic circumstances of the parent.’’ General Statutes § 17a-112 (k) (7).
In determining that terminating the respondent’s parental rights was in
November’s best interest, the court found that there was substantial evidence
that Natachia G. prevented the respondent from maintaining a meaningful
relationship with November.